      Case 1:18-cr-00108-EAW-HKS Document 433 Filed 08/12/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,


           v.                                                  18-CR-108-EAW

 ROBERT MORGAN, FRANK GIACOBBE, TODD
 MORGAN, AND MICHAEL TREMITI,


                                              Defendants.

 In Re: Sale of 4187 and 4189 Veterans Memorial Drive,
 Batavia, New York (an Unindicted Property)



 STIPULATION BY AND AMONG THE UNITED STATES OF AMERICA, ROBERT
    MORGAN, TODD MORGAN, AND MORGAN 4181 VETERANS DRIVE LLC

       With regard to the premises, buildings, appurtenances, improvements and real property

located at 4187 and 4189 Veterans Memorial Drive, Batavia, New York (SBL# 8.-1-62.211), as

more particularly described on Exhibit A (attached hereto), the United States of America,

Robert Morgan, Todd Morgan, and Morgan 4181 Veterans Drive LLC, owner of the real

property located at 4187 and 4189 Veterans Memorial Drive, Batavia, New York, (collectively,

the “Parties”) hereby stipulate as follows:

      1.        WHEREAS Morgan 4181 Veterans Drive LLC (the ‘Owner’) owns the real

property located at 4187 and 4189 Veterans Memorial Drive, Batavia, New York (the

“Batavia”).

      2.        WHEREAS no Defendant named in the Superseding Indictment in the above-

captioned proceeding (Dkt. 42) has a direct ownership interest in the Batavia.
      Case 1:18-cr-00108-EAW-HKS Document 433 Filed 08/12/20 Page 2 of 6




      3.        WHEREAS Robert Morgan and Todd Morgan have an indirect interest in the

Owner.

      4.        WHEREAS the Batavia is a real property that is not subject to the forfeiture

allegations in the Superseding Indictment, incorporated herein by reference.

      5.        WHEREAS the Batavia is not a real property subject to civil forfeiture pursuant

to the civil forfeiture action, United States of America v. The Premises and Real Property with

All Buildings, Appurtenances, and Improvements, Located at 7405 Morgan Road, et. al., 1:19-

CV-01157 (EAW) (W.D.N.Y. August 28, 2019) or United States of America v. Any and All

Joint Venture Units of Morgan Interest Holders, et. al., 1:20-CV-00334 (EAW) (W.D.N.Y.

March 20, 2020) (the “Civil Forfeiture Actions”).

      6.        WHEREAS the Batavia is not subject to any other civil, criminal, or ancillary

forfeiture action related to the above-captioned proceeding, the Civil Forfeiture Action, or the

related criminal investigation.

      7.        WHEREAS there is no court order authorizing the United States of America to

seize or lawfully restrain the sale, transfer, or disposal of the Batavia.

      8.        WHEREAS there are no advances made by the Receivership Entities (as

defined in the Order Appointing Receiver (Dkt. 39) and clarified by the Stipulation and

Order (Dkt. 49) in Securities and Exchange Commission v. Morgan, et al., 19-CIV-661-EAW

(the “SEC Action”)) for the benefit of the Batavia, as evidenced by the Receiver’s August 8,

2019 Accounting For the Receivership Entities (Dkt. 53) filed in the SEC Action.

      9.        The Parties agree to effectuate the transaction set forth in the purchase and

sale agreement, dated July 8, 2020, by and between the Owner and 520 Associates, LLC

(“Purchaser”) or its permitted assignee or another bona fide purchaser (the “Sale”).
      Case 1:18-cr-00108-EAW-HKS Document 433 Filed 08/12/20 Page 3 of 6




      10.      The Parties agree that Purchaser is not restrained from making payments to the

Owner, any Party, or any third parties (including any LLC or entity that the Defendants may

have a membership interest in) related to the Sale or its ownership and operation of the Batavia.

      11.      The Parties agree that there is no restriction on any proceeds from the Sale.

      12.      The United States Attorney’s Office for the Western District of New York and/or

any of the federal agencies participating in the current criminal investigation related to the

Superseding Indictment hereby agrees that, upon the Sale, they will not pursue as part of its

criminal or civil forfeiture claims, and specifically and expressly waives any claim to the

forfeiture of the premises, buildings, appurtenances, improvements and real property of the

Batavia, except on the basis of conduct alleged to occur after the date of the Sale and which is

unrelated to the investigation in this matter and the related civil forfeiture matters.

      13.      The United States Attorney’s Office for the Western District of New York

and/or any of the federal agencies participating in the current criminal investigation related

to the Superseding Indictment hereby agrees that, upon the Sale, they will not pursue as part

of its criminal or civil forfeiture claims, and specifically and expressly waives any claim to

the forfeiture of Purchaser’s lender’s secured interest in monies to be loaned and advanced to

Purchaser by its lender, if any, as well as any related principal and interest payments which

will be made by Purchaser to its lender, if any.




Dated: August 11, 2020




                                       By:     JAMES P. KENNEDY, JR.
                                               United States Attorney
Case 1:18-cr-00108-EAW-HKS Document 433 Filed 08/12/20 Page 4 of 6




                              S/Mary Clare Kane
                              Mary Clare Kane
                              Assistant United States Attorney
                              United States Attorney’s Office
                              Western District of New York
                              138 Delaware Avenue
                              Buffalo, New York 14202


                        GIBSON DUNN & CRUTCHER, LLP


                        By:   S/Joel M. Cohen
                              Joel M. Cohen
                              Lee G. Dunst
                              Attorneys for Robert C. Morgan
                              200 Park Avenue
                              New York, New York 10166


                        ROTHENBERG LAW


                        By:   S/David Rothenberg
                              David Rothenberg
                              Attorneys for Todd Morgan
                              Time Square Building
                              45 Exchange Boulevard, Suite 800
                              Rochester, New York 14614


                        HARRIS BEACH PLLC


                        By:   S/Jordan C. Alaimo
                              Jordan C. Alaimo
                              Attorneys for Morgan 4181 Veterans Drive LLC
                              99 Garnsey Road
                              Pittsford, New York 14534
     Case 1:18-cr-00108-EAW-HKS Document 433 Filed 08/12/20 Page 5 of 6




SO ORDERED:


Dated: Rochester, New York
       August 12, 2020



___________________________
Hon. Elizabeth A. Wolford
United States District Judge
     Case 1:18-cr-00108-EAW-HKS Document 433 Filed 08/12/20 Page 6 of 6




                                          EXHIBIT A

All that tract or parcel of land situate in the Town of Batavia, County of Genesee and State of
New York being part of Lot 7, Section 3, Township 12, Range 2 of the Holland Land Company
Survey, said parcel being more particularly described as follows:

Commencing at a Point in the westerly right of way line of Veterans Memorial Drive at the
southeast corner of the “Outparcel” as shown on a Subdivision Plan of Lot 8 filed in the
Genesee County Clerk’s Office as Map #1487, thence; North 16° 55’ 02” East, and along the
westerly right of way line of said Veterans Memorial Drive a distance of 130.48’ feet to the
True Point of Beginning of the following described parcel, thence;

1.     South 31° 40’ 35” West, a distance of 126.33’ feet to a point, thence;

2.     North 58° 19’ 25” West, a distance of 205.25’ feet to a point, thence;

3.     North 31° 40’ 35” East, a distance of 273.63’ feet to a point, thence;

4.     North 87° 51’ 02” East, a distance of 99.33’ feet to a point, thence;

5.     Easterly and Southerly, on a curve to the right having a central angle of 61° 21’ 04”,
       and a radius of 39.00’ feet, an arc distance of 41.76’ feet to a point, thence;

6.     Southerly, on a curve to the right having a central angle of 12° 53’ 25”, and a radius of
       867.00’ feet, an arc distance of 195.06’ feet to a point, thence;

7.     South 16° 55’ 02” West, a distance of 9.63’ feet to the True Point of Beginning
       containing 56,315.55± square feet or 1.293± acres.

All as shown on a map prepared by Arrowpoint Land Surveyors titled “Final Plat - Out Parcel
Resubdivision”, dated April 17, 2017.
